



TRUST AGREEMENT


Between






BARNES GROUP INC.


And


FIDELITY MANAGEMENT TRUST COMPANY






BARNES GROUP INC. 2009 DEFERRED COMPENSATION PLAN TRUST


Dated as of September 1, 2009


Confidential Information




TABLE OF CONTENTS



Section 1.    Definitions    2
Section 2.    Trust    5
(a)
Establishment    6

(b)
Grantor Trust    6

(c)
Trust Assets    6

(d)
Non-Assignment    6

Section 3.    Payments to Sponsor    7
Section 4.    Disbursements    7
(a)
Directions from Administrator    7

(b)
Limitations    7

Section 5.    Investment of Trust    7
(a)
Selection of Investment Options    7

(b)
Available Investment Options    7

(c)
Investment Directions    7

(d)
Unfunded Status of Plan    8

(e)
Mutual Funds    8

(i)
Execution of Purchases and Sales    8

(ii)
Voting    8

(f)
Trustee Powers    9

Section 6.    Recordkeeping and Administrative Services to Be Performed    10
(a)
General     10

(b)
Accounts     10

(c)
Inspection and Audit     10

(d)
Notice of Plan Amendment     11

(e)
Returns, Reports and Information     11

Section 7.    Compensation and Expenses    12
Section 8.    Directions and Indemnification    12
(a)
Identity of the Sponsor and the Administrator     12

(b)
Directions from the Sponsor and the Administrator     12

(c)
Directions from Participants     12

(d)
Indemnification     13

(e)
Survival     13

Section 9.    Resignation or Removal of Trustee     13



 
 
 
 
 

Section 10.    Successor Trustee    14
 
 
 
 
 
 
 

Confidential Information    i






















(a)
Performance by Trustee, its Agents or Affiliates    19

 
 
 
 
 



(b)
Entire Agreement    19

(c)
Waiver    19

(d)
Successors and Assigns    19

(e)
Partial Invalidity    19

(f)
Section Headings    19

Section 20.    Situs of Trust Assets    20
Section 21.    Governing Law    20
(a)
Massachusetts Law Controls    20

(b)
Trust Agreement Controls    20

SCHEDULES    22
Schedule “A”    Recordkeeping and Administrative Services    22
Schedule “B”    Fee Schedule    25
Schedule “C”    Investment Options    26
Schedule “D”    Operational Guidelines for Non-Fidelity Mutual Funds    27
Confidential Information    ii




TRUST AGREEMENT, dated as of the first day of September 2009 (“Effective Date”),
between BARNES GROUP INC., a Delaware corporation, having an office at 123 Main
Street, Bristol, Connecticut 06011 (the “Sponsor”), and FIDELITY MANAGEMENT
TRUST COMPANY, a Massachusetts trust company, having an office at 82 Devonshire
Street, Boston, Massachusetts 02109 (the “Trustee”).


WITNESSETH:


WHEREAS, the Sponsor is the sponsor of the Barnes Group Inc. 2009 Deferred
Compensation Plan (the “Plan”); and


WHEREAS, the Sponsor wishes to establish an irrevocable trust (the “Trust”)”
with regard to the Plan and to contribute to the Trust assets that shall be held
therein, subject to the claims of Sponsor’s creditors in the event of Sponsor’s
Insolvency, as herein defined, until paid to Participants and their
beneficiaries in such manner and at such times as specified in the Plan; and



WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974 (“ERISA”); and


WHEREAS, it is the intention of the Sponsor to make contributions to the Trust
to provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan; and


WHEREAS, the Trustee is willing to hold and invest the aforesaid plan assets in
trust among several investment options selected by the Sponsor; and


WHEREAS, the Sponsor also wishes to have the Trustee perform certain ministerial
recordkeeping and administrative functions under the Plan; and


WHEREAS, the Trustee is willing to perform recordkeeping and administrative
services for the Plan if the services are ministerial in nature and are provided
within a framework of plan provisions, guidelines and interpretations conveyed
in writing to the Trustee by the Sponsor or by the Administrator (as defined
herein).


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth below, the Sponsor and the Trustee agree as
follows:


Section 1. Definitions.


The following terms as used in this Trust Agreement have the meaning indicated
unless the context clearly requires otherwise:


(a)
“Administrator”



“Administrator” shall mean the Compensation and Management Development Committee
of the Sponsor’s Board of Directors or such other person or persons (including
any entity) identified in the Plan document as the “administrator” of the Plan
and, as the context requires, any person authorized to act on behalf of the
Administrator.


(b)
“Agreement”

“Agreement” shall mean this Trust Agreement, and the Schedules and/or Exhibits
attached Confidential Information    2


hereto, as the same may be amended and in effect from time to time.


(c)
“Business Day”



“Business Day” shall mean each day the NYSE is open. The closing of a Business
Day generally shall mean the NYSE’s normal closing time of 4:00 p.m.(ET);
however, in the event the NYSE closes before such time or alters its closing
time, all references to the NYSE closing time shall mean the actual or altered
closing time of the NYSE.


(d)
“Code”



“Code” shall mean the Internal Revenue Code of 1986, as it has been or may be
amended from time to time.


(e)
“EDT”



“EDT” shall mean electronic data transfer.


(f)
“Electronic Services”



“Electronic Services” shall mean communication and services made available via
electronic media.


(g)
“ERISA”



“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
has been or may be amended from time to time.


(h)
“Fidelity Mutual Fund”



“Fidelity Mutual Fund” shall mean any investment company advised by Fidelity
Management & Research Company or any of its affiliates.



(i)
“FIIOC”



“FIIOC” shall mean Fidelity Investments Institutional Operations Company, Inc.


(j)
“In Good Order”



“In Good Order” shall mean in a state or condition acceptable to the Trustee in
its sole discretion, which the Trustee determines is reasonably necessary for
accurate execution of the intended transaction.


(k)
“Insolvency” or “Insolvent”



“Insolvency” or “Insolvent” shall mean that (i) the Sponsor is unable to pay its
debts as they become due, or (ii) the Sponsor is subject to a pending proceeding
as a debtor under the United States Bankruptcy Code.


(l)
“Losses”

Confidential Information    3




“Losses” shall mean any and all loss, damage, penalty, liability, cost and
expense, including without limitation, reasonable attorney’s fees and
disbursements.


(m)
“Mutual Fund”



“Mutual Fund” shall refer both to Fidelity Mutual Funds and Non-Fidelity Mutual
Funds.


(n)
“NAV”



“NAV” shall mean Net Asset Value.


(o)
“NFSLLC”



“NFSLLC” shall mean National Financial Services LLC.


(p)
“Non-Fidelity Mutual Fund”



“Non-Fidelity Mutual Fund” shall mean certain investment companies not advised
by Fidelity Management & Research Company or any of its affiliates.


(q)
“NYSE”



“NYSE” shall mean the New York Stock Exchange.


(r)
“Participant”



“Participant” shall mean, with respect to the Plan, any employee (or former
employee) with an account under the Plan which has not yet been fully
distributed and/or forfeited and shall include the designated beneficiary(ies)
with respect to the account of any deceased employee (or deceased former
employee) until such account has been fully distributed and/or forfeited.


(s)
“Participant Recordkeeping Reconciliation Period”



“Participant Recordkeeping Reconciliation Period” shall mean the period
beginning on the date of the initial transfer of assets to the Trust and ending
on the date of the completion of the reconciliation of Participant records.


(t)
“Person”



“Person” shall mean any corporation, joint stock company, limited liability
company, association, partnership, joint venture, organization, individual,
business or other trust or any other entity or organization of any kind or
character, including a court or other governmental authority.


(u)
“PIN”



“PIN” shall mean personal identification number.


(v)
“Plan”



“Plan” shall mean the Barnes Group Inc. 2009 Deferred Compensation Plan.



(w)
“Plan Administration Design & Discovery Document”



“Plan Administration Design & Discovery Document” shall mean the document which
sets forth the administrative and recordkeeping duties and procedures to be
followed by the Trustee in administering the Plan, as such document may be
amended and in effect from time to time during
Confidential Information    4




the initial implementation of the Plan onto the Fidelity Participant
Recordkeeping System (“FPRS”). This document is an interim document and shall be
superseded by the approved Plan Administration Manual.


(x)
“Plan Administration Manual”



“Plan Administration Manual” shall mean the document which sets forth the
administrative and recordkeeping duties and procedures to be followed by the
Trustee in administering the Plan, as such document may be amended and in effect
from time to time. This definition shall include the Plan Administration Design
& Discovery Document from the implementation process until the full Plan
Administration Manual can be generated and approved.


(y)
“Plan Sponsor Webstation”



“Plan Sponsor Webstation” shall mean the graphical Windows-based application
that provides current Plan and Participant information including indicative
data, account balances, activity and history.


(z)
“Reporting Date”



“Reporting Date” shall mean the last day of each fiscal quarter of the Plan and,
if not on the last day of the fiscal quarter, the date as of which the Trustee
resigns or is removed pursuant to this Agreement or the date as of which this
Agreement terminates pursuant to Section 9 hereof.


(aa) “SEC”


“SEC” shall mean the Securities and Exchange Commission.


(bb) “Sponsor”


“Sponsor” shall mean Barnes Group Inc., a Delaware corporation, or any successor
thereto which, by agreement, operation of law or otherwise, assumes the
responsibility of the Sponsor under this Agreement.


(cc) “Trust”


“Trust” shall mean the Barnes Group Inc. 2009 Deferred Compensation Plan Trust,
being the trust established by the Sponsor and the Trustee pursuant to the
provisions of this Agreement.


(dd) “Trustee”


“Trustee” shall mean Fidelity Management Trust Company, a Massachusetts trust
company and any successor to all or substantially all of its trust business as
described in Section 10. The term Trustee shall also include any successor
trustee appointed pursuant to Section 10 to the extent such successor agrees to
serve as Trustee under this Agreement.


(ee) “VRS”


“VRS” shall mean Voice Response System.


Section 2. Trust.


Confidential Information    5
(a) Establishment.
The Sponsor hereby establishes the Trust with the Trustee. The Trust shall
consist of an initial contribution of money or other property acceptable to the
Trustee, in its sole discretion, made by the Sponsor, such additional sums of
money or property as shall from time to time be delivered to the Trustee as
directed by the Sponsor, all investments made therewith and proceeds thereof,
and all earnings and profits thereon, less the payments that are made by the
Trustee as provided herein, without distinction between principal and income.
The Trustee hereby accepts the Trust on the terms and conditions set forth in
this Agreement. In



accepting this Trust, the Trustee shall be accountable for the assets received
by it, subject to the terms and conditions of this Agreement.


The Sponsor, in its sole discretion, may at any time, or from time to time, make
such deposits of cash or other property acceptable to the Trustee, including
policies of life insurance, in trust with Trustee to augment the principal to be
held, administered and disposed of by Trustee as provided in this Trust
Agreement. Neither Trustee nor any Plan Participant or other person shall have
any right to compel such additional deposits. Notwithstanding the foregoing,
upon any of the events set forth in Section 9.7(a)(b),
(c)
or (d) of the Plan (a “Plan Section 9.7 event”), the Sponsor shall, as soon as
possible, but in no event longer than fifteen

(15) days following the Plan Section 9.7 event, make a contribution to the Trust
in an amount that is sufficient to pay the Plan Participants the benefits to
which the Plan Participants would be entitled pursuant to the terms of the
Plan(s) as of the date on which the Plan Section 9.7 event occurred; provided
that the Sponsor has no obligation to transfer money or property to the Trust in
connection with a change in the Company’s financial health that would involve
income inclusion and tax liability under Internal Revenue Code (“Code”) Section
409A(b) and any regulations and guidance issued thereunder.


Sponsor will notify Trustee if there is a Plan Section 9.7 event.


(b)
Grantor Trust.



The Trust is intended to be a grantor trust, of which the Sponsor is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Code, as amended, and shall be construed accordingly.


(c)
Trust Assets.



The principal of the Trust, and any earnings thereon, shall be held separate and
apart from other funds of the Sponsor and shall be used exclusively for the uses
and purposes of Participants and general creditors as herein set forth.
Participants and their beneficiaries shall have no preferred claim on, or any
beneficial ownership interest in, any assets of the Trust. Any rights created
under the Plan and this Agreement shall be mere unsecured contractual rights of
Participants and their beneficiaries against the Sponsor. Any assets held by the
Trust will be subject to the claims of the Sponsor’s general creditors under
federal and state law in the event of Sponsor’s Insolvency.


(d)
Non-Assignment.



Benefit payments to Participants and their beneficiaries funded under this Trust
may not be anticipated, assigned (either at law or in equity), alienated,
pledged, encumbered, or subjected to attachment, garnishment, levy, execution,
or other legal or equitable process. Nothwithstanding anything in this Agreement
to the contrary, the Sponsor can direct the Trustee to disperse monies pursuant
to a domestic relations order as defined in Code section 414(p)(1)(B) to the
extent consistent with the Plan, the Code, and any other applicable law.
Confidential Information    6




Section 3. Payments to Sponsor.


Except as provided under this Agreement, the Sponsor shall have no right to
retain or divert to others any of the Trust assets before all payment of
benefits have been made to Participants pursuant to the terms of the Plan.


Section 4. Disbursements.


(a)
Directions from Administrator.



The Trustee shall disburse monies to Participants for benefit payments in the
amounts that the Administrator directs from time to time in writing. The Trustee
shall have no responsibility to ascertain whether the Administrator’s direction
complies with the terms of the Plan or of any applicable law. The Trustee shall
be responsible for Federal or State income tax reporting or withholding with
respect to such Plan benefits. The Trustee shall not be responsible for FICA
(Social Security and Medicare), or any Federal or State unemployment or local
tax with respect to Plan distributions, unless required by law or by agreement
with the Sponsor.


(b)
Limitations.



The Trustee shall not be required to make any disbursement in excess of the net
realizable value of the assets of the Trust at the time of the disbursement. The
Trustee shall not be required to make any disbursement in cash or shares unless
the Administrator has provided a written direction as to the assets to be
converted to cash or shares for the purpose of making the disbursement.


Section 5. Investment of Trust.


(a)
Selection of Investment Options.







--------------------------------------------------------------------------------





The Trustee shall have no responsibility for the selection of investment options
under the Trust and shall not render investment advice to any person in
connection with the selection of such options.


(b)
Available Investment Options.



The Sponsor shall direct the Trustee as to what investment options the Trust
shall be invested in (i) during the Participant Recordkeeping Reconciliation
Period, and (ii) following the Participant Recordkeeping Reconciliation Period,
subject to the following limitations. The Sponsor may determine to offer as
investment options only (i) Mutual Funds; provided, however, that the Trustee
shall not be considered a fiduciary with investment discretion. The Sponsor may
add or remove investment options with the consent of the Trustee to reflect
administrative concerns and upon mutual amendment of this Agreement and the
Schedules thereto, to reflect such additions.


(c)
Investment Directions.



The Sponsor shall direct the Trustee as to how to invest the assets held in the
Trust. In order to provide for an accumulation of assets comparable to the
contractual liabilities accruing under the
Confidential Information    7
Plan, the Sponsor may direct the Trustee in writing to invest the assets held in
the Trust to correspond to the hypothetical investments made for Participants in
accordance with their direction under the Plan. In such cases, Participants may
provide directions with respect to their hypothetical investments under the Plan
by use of the system maintained for such purposes by the Trustee or its agents,
as may be agreed upon from time to time by the Sponsor and the Trustee, and
shall be processed in accordance with the fund exchange provisions set forth in
the Plan Administration Manual. The Trustee shall not be liable for any loss or
expense that arises from a Participant’s exercise or non-exercise of rights
under this Section 5 over the assets in the Participant’s accounts. In the event
that the Trustee fails to receive a proper direction, the assets in question
shall be invested in the investment option set forth for such purpose on
Schedule “C” until the Trustee receives a proper direction.
(d)
Unfunded Status of Plan

The Sponsor’s designation of available investment options, the maintenance of
accounts for each Participant, the crediting of investments gains (or losses) to
such accounts, and the exercise by Participants of any powers relating to
investments under this Agreement are solely for the purpose of providing a
mechanism for measuring the obligation of the Sponsor to any particular
Participant under the applicable Plan. As provided in this Agreement, no
Participant will have any preferential claim to or beneficial ownership interest
in any asset or investment held in the Trust, and the rights of any Participant
under the applicable Plan and this Agreement are solely those of an unsecured
general creditor of the Sponsor with respect to the benefits of the Participant
under the Plan.
(e)
Mutual Funds.



On the effective date of this Agreement, in lieu of receiving a printed copy of
the prospectus for each Fidelity Mutual Fund selected by the Sponsor as a Plan
investment option or short-term investment fund, the Sponsor hereby consents to
receiving such documents electronically. The Sponsor shall access each
prospectus on the internet after receiving notice from the Trustee that a
current version is available online at a website maintained by the Trustee or
its affiliate. Trustee represents that on the effective date of this Agreement,
a current version of each such prospectus is available at
https://www.fidelity.com or such successor website as Trustee may notify the
Sponsor of in writing from time to time. The Sponsor represents that it has
accessed/will access each such prospectus as of the effective date of this
Agreement at https://www.fidelity.com or such successor website as Trustee may
notify the Sponsor of in writing from time to time. Trustee represents that
transactions involving Non-Fidelity Mutual Funds shall be executed in accordance
with the operational guidelines set forth in Schedule “D” attached hereto. Trust
investments in Mutual Funds shall be subject to the following limitations:


(i)
Execution of Purchases and Sales.



Purchases and sales of Mutual Funds (other than for exchanges) shall be made on
the date on which the Trustee receives from the Sponsor In Good Order all
information and documentation necessary to accurately effect such transactions
and (if applicable) wire transfer of funds.


Exchanges of Mutual Funds shall be processed in accordance with the fund
exchange provisions set forth in the Plan Administration Manual.


(ii)
Voting.



The Sponsor directs the Trustee to vote the shares of Mutual Funds held in the
Trust in the same manner as directed by



Participants for the corresponding hypothetical shares of Mutual Funds
Confidential Information    8


credited to Participants’ accounts under the Plan. At the time of mailing of
notice of each annual or special stockholders’ meeting of any Mutual Fund, the
Trustee shall send a copy of the notice and all proxy solicitation materials to
each Participant who has hypothetical shares of such Mutual Fund credited to the
Participant’s account, together with a voting direction form for return to the
Trustee or its designee. The Participant shall have the right to direct the
Trustee as to the manner in which the Trustee is to vote the hypothetical shares
credited to the Participant’s account. The Trustee shall vote the shares held in
the Trust in a manner which corresponds to Participant directions with respect
to the hypothetical shares credited to the Participant’s Plan account. The
Trustee shall not vote shares for which it has received no corresponding
directions from the Participant.


During the Participant Recordkeeping Reconciliation Period, the Sponsor shall
have the right to direct the Trustee as to the manner in which the Trustee is to
vote the shares of the Mutual Funds in the Trust, including Mutual Fund shares
held in any short-term investment fund for liquidity reserve. Following the
Participant Recordkeeping Reconciliation Period, the Sponsor shall continue to
have the right to direct the Trustee as to the manner in which the Trustee is to
vote any Mutual Funds shares held in a short-term investment fund for liquidity
reserve. The Trustee shall not vote any such Mutual Fund shares for which it has
received no directions from the Sponsor.


With respect to all rights other than the right to vote, the Trustee shall
follow the directions of the Sponsor. The Trustee shall have no further duty to
solicit directions from the Sponsor or Participants, except as required by law.


(f)
Trustee Powers.



The Trustee shall have the following powers and authority:


(i)    Subject to this Section 5, to sell, exchange, convey, transfer, or
otherwise dispose of any property held in the Trust, by private contract or at
public auction. No person dealing with the Trustee shall be bound to see to the
application of the purchase money or other property delivered to the Trustee or
to inquire into the validity, expediency, or propriety of any such sale or other
disposition.


(ii)    To cause any securities or other property held as part of the Trust to
be registered in the Trustee’s own name, in the name of one or more of its
nominees, or in the Trustee’s account with the Depository Trust Company of New
York and to hold any investments in bearer form, but the books and records of
the Trustee shall at all times show that all such investments are part of the
Trust.


(iii)    To keep that portion of the Trust in cash or cash balances as the
Sponsor or Administrator may, from time to time, deem to be in the best interest
of the Trust.


(iv)    To make, execute, acknowledge, and deliver any and all documents of
transfer or conveyance and to carry out the powers herein granted.


(v)    To settle, compromise, or submit to arbitration any claims, debts, or
damages due to or arising from the Trust; to commence or defend suits or legal
or administrative proceedings; to represent the Trust in all suits and legal and
administrative hearings; and to pay all reasonable expenses arising from any
such action, from the Trust if not paid by the Sponsor.


(vi)    To employ legal, accounting, clerical, and other assistance as may be
required in carrying out the provisions of this Agreement and to pay their
reasonable expenses and compensation from the Trust if not paid by the Sponsor.
Confidential Information    9




(vii)    To do all other acts, although not specifically mentioned herein, as
the Trustee may deem necessary to carry out any of the foregoing powers and the
purposes of the Trust.


Notwithstanding any powers granted to the Trustee pursuant to this Agreement or
to applicable law, Trustee shall not have any power that could give this Trust
the objective of carrying on a business and dividing the gains therefrom, within
the meaning of Section 301.7701-2 of the Procedure and Administrative
Regulations promulgated pursuant to the Code. The Trustee will file an annual
fiduciary return to the extent required by law.


Section 6. Recordkeeping and Administrative Services to Be Performed.


(a)
General.




The Trustee shall perform those recordkeeping and administrative functions
described in Schedule “A” attached hereto. These recordkeeping and
administrative functions shall be performed within the framework of the
Administrator’s written directions regarding the Plan’s provisions, guidelines
and interpretations. The Sponsor acknowledges that the Trustee will be working
to streamline and standardize its service model and agrees to reasonably
cooperate with the Trustee in connection with those efforts. The Trustee will
make the Sponsor aware of the service model changes in advance and will work
with the Sponsor to determine the most efficient and effective methods of
implementing the changes. The Sponsor acknowledges that the Trustee does not
provide legal or tax advice, and that the Sponsor must obtain its own legal and
tax counsel for advice on the plan design appropriate for its specific situation
and on legal and tax issues pertaining to the administration of the Plan. The
Sponsor further acknowledges that the Trustee has no continuing responsibility
to be aware of and responsive to IRS guidance provided under Section 409A of the
Code as the Trustee is not the responsible party for (a) ensuring that direction
to the Trustee conforms with that guidance, and (b) the payment of all taxes and
penalties associated with a failure to maintain such compliance.


(b)
Accounts.



The Trustee shall keep accurate accounts of all investments, receipts,
disbursements, and other transactions hereunder, and shall report the value of
the assets held in the Trust as of the last day of each Reporting Date. Within
thirty (30) days following each Reporting Date or within sixty (60) days in the
case of a Reporting Date caused by the resignation or removal of the Trustee, or
the termination of this Agreement, the Trustee shall file with the Administrator
a written account setting forth all investments, receipts, disbursements, and
other transactions effected by the Trustee between the Reporting Date and the
prior Reporting Date, and setting forth the value of the Trust as of the
Reporting Date. Except as otherwise required under applicable law, upon the
expiration of six (6) months from the date of filing such account, the Trustee
shall have no liability or further accountability to anyone with respect to the
propriety of its acts or transactions shown in such account, except with respect
to such acts or transactions as to which a written objection shall have been
filed with the Trustee within such six (6) month period.


(c)
Inspection and Audit.



Upon the resignation or removal of the Trustee or the termination of this
Agreement, the Trustee shall provide to the Sponsor (and to such other persons
as the Sponsor reasonably designates in writing), at no expense to the Sponsor,
in the format regularly provided to the Sponsor, a statement of each
Participant’s account as of the resignation, removal, or termination, and the
Trustee shall provide to the Sponsor or the Plan’s new recordkeeper such further
records as are reasonable, at the Sponsor’s expense.
Confidential Information    10
The Trustee will provide to auditors (including third-party auditors and
Sponsor’s internal audit staff) as Sponsor may designate in writing, access to
any Trustee owned or managed facility at which the services are being performed,
to appropriate Trustee management personnel, and to the data and records (and
other documentation reasonably requested by the Sponsor) maintained by the
Trustee with respect to the services solely for the purpose of examining (i)
transactional books and records maintained by the Trustee in order to provide
the services, (ii) documentation of service level performance, and (iii)
invoices to the Sponsor. Any such audits will be conducted at the Sponsor’s
expense. The Sponsor and its auditors will first look to the most recent Type II
Service Auditor’s Report (“Type II SAR”) before conducting further audits. Type
II SAR’s are reports issued by the Trustee’s or its affiliate’s independent
public accounting firm in accordance with Statement on Auditing Standard No. 70
(“SAS 70”). If a matter is not covered in such Type II SAR, then the Sponsor
will provide the Trustee with a proposed detailed scope and timeframe of the
audit requested by the Sponsor in writing at least sixty (60) days prior to date
of the audit. The Sponsor will provide the Trustee with not less than ninety
(90) days prior written notice of an audit, excepting audit requests from
governmental or regulatory agencies. The Sponsor and its auditors will conduct
such audits in a manner that will result in a minimum of inconvenience and
disruption to the Trustee’s operations. Audits may be conducted only during
normal business hours and no more frequently than annually unless otherwise
required as a matter of law or for compliance with regulatory or contractual
requirements. Any audit assistance provided by the Trustee in excess of the
number of audit hours per annum referenced in the fee schedule shall be provided
on a fee-for-service basis. The Sponsor and its auditors will not be entitled to
review or audit (i) data or information of other customers or clients of the
Trustee, (ii) any of Trustee’s proprietary data, or (iii) any other Confidential
Information of the Trustee that is not relevant for the purposes of the audit.
The Sponsor and its auditors will not be entitled to logical access to the
Trustee’s networks and systems, nor unrestricted physical access to Trustee’s
facilities and personnel. Reviews of processes, controls, and support
documentation will be facilitated with appropriate Trustee’s personnel. The
Trustee will use commercially reasonable efforts to cooperate in the audit, will
make available on a timely basis the information reasonably required to conduct
the audit and will assist the designated employees of the Sponsor or its
auditors as reasonably necessary. The Sponsor will reimburse the Trustee for any
costs incurred by the Trustee in connection with an audit conducted pursuant to
this section. To the maximum extent possible, audits will be designed and
conducted (in such manner and with such frequency) so as not to interfere with
the provision of the services. The Sponsor will not use any competitors of the
Trustee (or any significant subcontractor of Trustee under this Agreement) to
conduct such audits. The auditors and other representatives of the Sponsor will
execute and deliver such confidentiality and non-disclosure agreements and
comply with such security and confidentiality requirements as the Trustee may
reasonably request in connection with such audits.



(d)
Notice of Plan Amendment.

The Trustee’s provision of the recordkeeping and administrative services set
forth in this Section shall be conditioned on the Sponsor delivering to the
Trustee a copy of any amendment to the Plan as soon as administratively feasible
following the amendment’s adoption, and on the Administrator providing the
Trustee, on a timely basis, with all the information the Trustee deems necessary
for the Trustee to perform the recordkeeping and administrative services and
such other information as the Trustee may reasonably request.
(e)
Returns, Reports and Information.

Except as set forth in the Plan Reporting section of Schedule “A”, or as
otherwise required by law, the Trustee shall not be responsible for the
preparation or filing of returns, reports or information required of the Trust
or Plan. The Trustee shall provide the Administrator and Sponsor with such
information as the Administrator and Sponsor may reasonably request to in order
to file such
Confidential Information    11




returns and reports as, in their discretion, are necessary or advisable.


Section 7. Compensation and Expenses.


Sponsor shall pay to Trustee, within thirty (30) days of receipt of the
Trustee’s bill, the fees for services in accordance with Schedule “B.” Fees for
services are specifically outlined in Schedule “B” and are based on any
assumptions identified therein. In the event that the Plan characteristics
referenced in the assumptions outlined in Schedule “B” change significantly by
either falling below or exceeding current or projected levels, such fees may be
subject to revision, upon mutual renegotiation. To reflect increased operating
costs, Trustee may once each calendar year amend Schedule “B” without the
Sponsor’s consent upon ninety
(90)
days prior notice to the Sponsor.



All reasonable expenses of Plan administration as shown on Schedule “B” attached
hereto, as amended from time to time, shall be a charge against and paid from
the appropriate Participants’ accounts, except to the extent such amounts are
paid by the Sponsor in a timely manner.


All expenses of the Trustee relating directly to the acquisition and disposition
of investments constituting part of the Trust, and all taxes of any kind
whatsoever that may be levied or assessed under existing or future laws upon or
in respect of the Trust or the income thereof, shall be a charge against and
paid from the appropriate Participants’ accounts.


Section 8. Directions and Indemnification.


(a)
Identity of the Sponsor and the Administrator.



The Trustee shall be fully protected in relying on the fact that the Sponsor and
the Administrator under the Plan are the individual or persons named as such
above or such other individuals or persons as the Sponsor may notify the Trustee
in writing.


(b)
Directions from the Sponsor and the Administrator.



Whenever the Sponsor or the Administrator provides a direction to the Trustee,
the Trustee shall not be liable for any loss or expense arising from the
direction if the direction is contained in a writing provided by any individual
whose name has been submitted (and not withdrawn) in writing to the Trustee by
the Sponsor or the Administrator unless it is clear on the direction’s face that
the actions to be taken under the direction would be contrary to the terms of
this Agreement. The Trustee may rely without further duty of inquiry on the
authority of any such individual to provide direction to the Trustee on behalf
of the Sponsor.


For purposes of this Section, such direction may also be made via EDT, facsimile
or such other secure electronic means in accordance with procedures agreed to by
the Sponsor and the Trustee and, in any such case the Trustee shall be fully
protected in relying on such direction as if it were a direction made in writing
by the Sponsor.


(c)
Directions from Participants.



The Trustee shall not be liable for any loss which arises from any Participant’s
exercise or non-exercise of rights under the Plan over the assets in the
Participants’ hypothetical accounts.


(d)
Indemnification.



The Sponsor shall indemnify the Trustee against, and hold the Trustee harmless
from, any and all Confidential Information    12



Losses that may be incurred by, imposed upon, or asserted against the Trustee by
reason of any claim, regulatory proceeding, or litigation arising from any act
done or omitted to be done by any individual or person with respect to the Plan
or Trust, excepting Losses arising from the Trustee’s negligence or bad faith.


The Trustee shall indemnify the Sponsor against, and hold the Sponsor harmless
from, any and all Losses that may be incurred by, imposed upon, or asserted
against the Sponsor by reason of any claim, regulatory proceeding, or litigation
arising from Trustee’s negligence or bad faith.


(e)
Survival.



The provisions of this Section shall survive the termination of this Agreement.


Section 9. Resignation or Removal of Trustee.


(a)
Resignation and Removal.



The Trustee may resign at any time in accordance with the notice provisions set
forth below. The Sponsor may remove the Trustee at any time in accordance with
the notice provisions set forth below. Notwithstanding the foregoing, upon a
Plan
Section 9.7 event (as defined in Section 2(a) hereof), the Trustee may not be
removed by the Sponsor for one (1) year. If Trustee resigns within one (1) year
after a Plan Section 9.7 event, the Sponsor shall name a successor trustee. If a
successor trustee is not named in a timely manner, the Trustee may apply to a
court of competent jurisdiction for the appointment of a successor trustee or
for instructions. Following a Plan Section 9.7 event, any successor trustee must
be a corporate entity unrelated to the Sponsor and its affiliates and a
financial institution with authority to act in a trustee capacity. For purposes
of the foregoing, a corporate entity shall not be considered to be related to
the Sponsor and its affiliates solely by reason of its providing services to the
Sponsor and its affiliates in the ordinary course of business of such corporate
entity.


(b)
Termination.



This Agreement may be terminated in full, or with respect to only a portion of
the Plan at any time by the Sponsor upon prior written notice to the Trustee in
accordance with the notice provisions set forth below.


(c)
Notice Period.



In the event either party desires to terminate this Agreement or any services
hereunder, the party shall provide at least sixty
(60) days prior written notice of the termination date to the other party;
provided, however, that the receiving party may agree, in writing, to a shorter
notice period.


(d)
Transition Assistance.



In the event of termination of this Agreement, if requested by Sponsor, the
Trustee shall assist Sponsor in developing a plan for the orderly transition of
the Plan data, cash and assets then constituting the Trust and services provided
by the Trustee hereunder to Sponsor or its designee. The Trustee shall provide
such assistance for a period not extending beyond sixty (60) days from the
termination date of this Agreement. The Trustee shall provide to Sponsor, or to
any person designated by Sponsor, at a mutually agreeable time, one file of the
Plan data prepared and maintained by the Trustee in the ordinary course of
business, in the Trustee’s format. The
Confidential Information    13
Trustee may provide other or additional transition assistance as mutually
determined for additional fees, which shall be due and payable by the Sponsor
prior to any termination of this Agreement.
(e)
Failure to Appoint Successor.



If, by the termination date, the Sponsor has not notified the Trustee in writing
as to the individual or entity to which the assets and cash are to be
transferred and delivered, the Trustee may bring an appropriate action or
proceeding for leave to deposit the assets and cash in a court of competent
jurisdiction. The Trustee shall be reimbursed by the Sponsor for all costs and
expenses of the action or proceeding including, without limitation, reasonable
attorneys’ fees and disbursements.


Section 10. Successor Trustee.


(a)
Appointment.



If the office of Trustee becomes vacant for any reason, the Sponsor may in
writing appoint a successor trustee under this



Agreement. The successor trustee shall have all of the rights, powers,
privileges, obligations, duties, liabilities, and immunities granted to the
Trustee under this Agreement. The successor trustee and predecessor trustee
shall not be liable for the acts or omissions of the other with respect to the
Trust.


(b)
Acceptance.



As of the date the successor trustee accepts its appointment under this
Agreement, title to and possession of the Trust assets shall immediately vest in
the successor trustee without any further action on the part of the predecessor
trustee, except as may be required to evidence such transition. The predecessor
trustee shall execute all instruments and do all acts that may be reasonably
necessary and requested in writing by the Sponsor or the successor trustee to
vest title to all Trust assets in the successor trustee or to deliver all Trust
assets to the successor trustee.


(c)
Corporate Action.



Any successor of the Trustee or successor trustee, either through sale or
transfer of the business or trust department of the Trustee or successor
trustee, or through reorganization, consolidation, or merger, or any similar
transaction of either the Trustee or successor trustee, shall, upon consummation
of the transaction, become the successor trustee under this Agreement.


Section 11. Resignation, Removal, and Termination Notices.


All notices of resignation, removal, or termination under this Agreement must be
in writing and mailed to the party to which the notice is being given by
certified or registered mail, return receipt requested, to the Sponsor c/o
Director of Benefits, Barnes Group Inc., 123 Main Street, Bristol, Connecticut
06010, and to the Trustee c/o Fidelity Investments, Contracts Development &
Negotiation, 82 Devonshire Street, MM1M, Boston, Massachusetts 02109, or to such
other addresses as the parties have notified each other of in the foregoing
manner.


Section 12. Duration.
Confidential Information    14




This Trust shall continue in effect without limit as to time, subject, however,
to the provisions of this Agreement relating to amendment, modification, and
termination thereof.


Section 13. Insolvency of Sponsor.


(a)Trustee shall cease disbursement of funds for payment of benefits to
Participants if the Sponsor is Insolvent.


(b)All times during the continuance of this Trust, the principal and income of
the Trust shall be subject to claims of general creditors of the Sponsor under
federal and state law as set forth below.


(i)    The Board of Directors and the Chief Executive Officer of the Sponsor
shall have the duty to inform Trustee in writing of Sponsor’s Insolvency. If a
person claiming to be a creditor of the Sponsor alleges in writing to Trustee
that Sponsor has become Insolvent, Trustee shall determine whether Sponsor is
Insolvent and, pending such determination, Trustee shall discontinue
disbursements for payment of benefits to Participants.


(ii)    Unless Trustee has actual knowledge of Sponsor’s Insolvency, or has
received notice from Sponsor or a person claiming to be a creditor alleging that
Sponsor is Insolvent, Trustee shall have no duty to inquire whether Sponsor is
Insolvent. Trustee may in all events rely on such evidence concerning Sponsor’s
solvency as may be furnished to Trustee and that provides Trustee with a
reasonable basis for making a determination concerning Sponsor’s solvency.


(iii)    If at any time Trustee has determined that Sponsor is Insolvent,
Trustee shall discontinue disbursements for payments to Participants and shall
hold the assets of the Trust for the benefit of Sponsor’s general creditors.
Nothing in this Agreement shall in any way diminish any rights of Participants
to pursue their rights as general creditors of Sponsor with respect to benefits
due under the Plan or otherwise.


(iv)    Trustee shall resume disbursement for the payment of benefits to
Participants in accordance with this Agreement only after Trustee has determined
that Sponsor is not Insolvent (or is no longer Insolvent).


(c)
Provided that there are sufficient assets, if Trustee discontinues the payment
of benefits from the Trust pursuant to

(a)hereof and subsequently resumes such payments, the first payment following
such discontinuance shall include the aggregate amount of all payments that
would have been paid from the Trust if there had been no discontinuance, less
the aggregate amount of any payments made to Participants by Sponsor in lieu of
the payments provided for hereunder during any such period of discontinuance.



Section 14. Amendment or Modification.


This Agreement may be amended or modified at any time and from time to time only
by an instrument executed by both the Sponsor and the Trustee. The individuals
authorized to sign such instrument on behalf of the Sponsor shall be those
authorized by the Sponsor.


Section 15. Electronic Services.
(a)    The Trustee may provide communications and Electronic Services via
Confidential Information    15


electronic media, including, but not limited to NetBenefits, eWorkplace and
Fidelity Plan Sponsor WebStation. The Sponsor agrees to use such Electronic
Services only in the course of reasonable administration of or participation in
the Plan and to keep confidential and not alter, publish, copy, broadcast,
retransmit, reproduce, frame-in, link to, commercially exploit or otherwise
redisseminate the Electronic Services, any content associated therewith, or any
portion thereof (including, without limitation, any trademarks and service marks
associated therewith), without the written consent of the Trustee.
Notwithstanding the foregoing, the Trustee acknowledges that certain Electronic
Services may, by their nature, be intended for non-commercial, personal use by
Participants with respect to their participation in the Plan, or for their other
retirement or employee benefit planning purposes, and certain content may be
intended or permitted to be modified by the Sponsor in connection with the
administration of the Plan. In such cases, the Trustee will notify the Sponsor
of such fact, and any requirements or guidelines associated with such usage or
modification no later than the time of initial delivery of such Electronic
Services. To the extent permission is granted to make Electronic Services
available to administrative personnel designated by the Sponsor, it shall be the
responsibility of the Sponsor to keep the Trustee informed as to which of the
Sponsor personnel are authorized to have such access. Except to the extent
otherwise specifically agreed by the parties, the Trustee reserves the right,
upon notice when reasonably feasible, to modify or discontinue Electronic
Services, or any portion thereof, at any time.


(b)    Without limiting the responsibilities of the Trustee or the rights of the
Sponsor stated elsewhere in this Agreement, Electronic Services shall be
provided to the Sponsor without acceptance of legal liability related to or
arising out of the electronic nature of the delivery or provision of such
Services. To the extent that any Electronic Services utilize Internet services
to transport data or communications, the Trustee will take, and the Sponsor
agrees to follow, reasonable security precautions. However, the Trustee
disclaims any liability for interception of any such data or communications. The
Trustee reserves the right not to accept data or communications transmitted
electronically or via electronic media by the Sponsor or a third party if it
determines that the method of delivery does not provide adequate data security,
or if it is not administratively feasible for the Trustee to use the data
security provided. The Trustee shall not be responsible for, and makes no
warranties regarding access, speed or availability of Internet or network
services, or any other service required for electronic communication, nor does
the Trustee make any warranties, express or implied, and specifically disclaims
all warranties of merchantability, fitness for a particular purpose, or
non-infringement. The Trustee shall not be responsible for any loss or damage
related to or resulting from any changes or modifications to the Electronic
Services made in violation of this Agreement.


(c)    The Sponsor acknowledges that certain web sites through which the
Electronic Services are accessed may be protected by passwords or require a
login and the Sponsor agrees that neither the Sponsor nor, where applicable,
Participants, to the Sponsor’s actual knowledge will obtain or attempt to obtain
unauthorized access to such Services or to any other protected materials or
information, through any means not intentionally made available by the Trustee
for the specific use of the Sponsor. To the extent that a PIN is necessary for
access to the Electronic Services, the Sponsor and/or its Participants, as the
case may be, are solely responsible for all activities that occur in connection
with such PINs.


Section 16. Assignment.


This Agreement, and any of its rights and obligations hereunder, may not be
assigned by any party without the prior written consent of the other party(ies),
which consent shall not be unreasonably withheld. Notwithstanding the foregoing,
Trustee may assign this Agreement in whole or in part, and any of its rights and
obligations hereunder, to a subsidiary or affiliate of Trustee without consent
of the Sponsor. All provisions in this Agreement shall extend to and be


Confidential Information    16




binding upon the parties hereto and their respective successors and permitted
assigns.


Section 17. Force Majeure.


No party shall be deemed in default of this Agreement to the extent that any
delay or failure in performance of its obligation(s) results, without its fault
or negligence, from any cause beyond its reasonable control, such as acts of
God, acts of civil or military



authority, acts of terrorism, whether actual or threatened, quarantines,
embargoes, epidemics, war, riots, insurrections, fires, explosions, earthquakes,
floods, unusually severe weather conditions, power outages or strikes. This
clause shall not excuse any of the parties to the Agreement from any liability
which results from failure to have in place reasonable disaster recovery and
safeguarding plans adequate for protection of all data each of the parties to
the Agreement are responsible for maintaining for the Plan and Trust.


Section 18. Confidentiality; Safeguarding of Data.


(a)Confidential Information. In connection with this Agreement, each of the
parties has disclosed and may continue to disclose to the other party
information that relates to the disclosing party’s business operations,
financial condition, employees, former employees, eligible dependents and
beneficiaries of such employees and former employees, customers, business
associates, products, services or technical knowledge. Except as otherwise
specifically agreed in writing by the parties, Trustee and Sponsor each agree
that from and after the Effective Date (i) all information communicated to it
before or after the Effective Date by the other and identified as confidential
or proprietary, (ii) all information identified as confidential or proprietary
to which it has access in connection with the services, whether such access was
before or after the Effective Date, (iii) all information communicated to it
that reasonably should have been understood by the receiving party to be
proprietary and confidential to the disclosing party including without
limitation technical, trade secret or business information, financial
information, business or marketing strategies or plans, product development or
customer information, and (iv) the terms and conditions of this Agreement
(collectively, the “Confidential Information”) will be used only in accordance
with this Agreement.


(b)Ownership of Information/Safeguarding Information. Each party’s Confidential
Information will remain the property of that party except as otherwise expressly
provided in this Agreement. Each party will use at least the same degree of care
to safeguard and to prevent disclosing to third parties the Confidential
Information of the other as it employs to avoid unauthorized disclosure or
publication of its own information (or information of its customers) of a
similar nature, and in any event, no less than reasonable care. Each party may
use and disclose relevant aspects of the other party’s Confidential Information
to its employees, affiliates, subcontractors and agents to the extent such
disclosure is reasonably necessary for the performance of its obligations under
this Agreement or the enforcement of its rights under this Agreement; provided,
however, that the disclosing party shall ensure that such parties agree to be
bound by confidentiality provisions at least as restrictive as those set forth
in this Section 18; and provided further, however, that in no event shall
Sponsor disclose such Confidential Information to direct competitors of the
Trustee. Each party will be responsible for any improper disclosure of
Confidential Information by such party’s employees, affiliates, subcontractors
or agents. Neither party will (i) make any use or copies of the Confidential
Information of the other except as contemplated by this Agreement, or (ii) sell,
assign, lease or otherwise commercially exploit the Confidential Information (or
any derivative works thereof) of the other party. Neither party will withhold
the Confidential Information of the other party (including in the case of the
Sponsor, the Personal Data) or refuse for any reason (including due to the other
party’s actual or alleged breach of this Agreement) to promptly return to the
other party its Confidential Information (including copies thereof) if requested
to do so.
Confidential Information    17




(c)Return of Information. Upon expiration or any termination of this Agreement
and completion of a party’s obligations under this Agreement, each party will
return or destroy, as the owner may direct, all documentation in any medium that
contains or refers to the other party’s Confidential Information; however, each
party may retain copies of Confidential Information of the other party solely to
the extent required for compliance with applicable professional standards and
applicable law.


(d)Exceptions to Confidential Treatment. Sections 18(a), (b) and (c) shall not
apply to any particular information that either party can demonstrate (i) was,
at the time of disclosure to it (a) already known to the receiving party (and
not subject to a pre-existing confidentiality agreement) or (b) publicly known;
(ii) after disclosure to it, becomes publicly known through no fault of the
receiving party; (iii) was received after disclosure to it from a third party
who did not indicate that the information was to be treated as confidential in
connection with the disclosure or (iv) was independently developed by the
receiving party without use of the Confidential Information of the disclosing
party. In addition, a party will not be considered to have breached its
obligations under this Section 18 for disclosing Confidential Information of the
other party to the extent required to satisfy any valid subpoena, court order,
litigation or regulatory request, or any other legal requirement of a competent
governmental authority, provided that following receipt of any such request, or
making a determination that disclosure is legally required, and to the extent
that it may legally do so, such party advises the other party prior to making
such disclosure in order that the other party may object to such disclosure,
take action to ensure confidential treatment of the Confidential Information, or
take such other action as it considers appropriate to protect the Confidential
Information. In addition, Trustee will not be considered to have breached its
obligations under this Section 18 for using or disclosing Confidential
Information to the extent Trustee or an affiliate of the Trustee is specifically
authorized by an individual to use that individual’s personal information
(including plan-related and account-related information applicable to that
individual) in connection with any other Trustee products or services.


(e)No Duty to Disclose. Nothing contained in this Section 18 will be construed
as obligating a party to disclose its Confidential Information to the other
party, or as granting to or conferring on a party, expressly or impliedly, any
rights or license to



the Confidential Information of the other party provided that Trustee shall be
excused from its obligations to perform hereunder to the extent Sponsor fails to
provide any such information as is reasonably necessary for Trustee to perform
the services and otherwise meet its obligations hereunder.


(f)Personal Data. In order to fulfill its obligations under this Agreement,
Trustee may receive in connection with this Agreement or the services provided
hereunder personal data, including compensation, benefits, tax, marital/family
status and other similar information about participants (“Personal Data”).
Trustee acknowledges that it is receiving Personal Data only in connection with
the performance of the services and Trustee will not use or disclose Personal
Data without the permission of the Sponsor for any purpose other than as
permitted in this Agreement and in fulfilling its obligations under this
Agreement, unless disclosure is required or permitted under this Agreement or by
applicable law. With respect to Personal Data it receives under this Agreement,
Trustee agrees to (i) safeguard Personal Data in accordance with its privacy
policy, and (ii) exercise at least the same standard of care in safeguarding
such Personal Data that it uses to protect the personal data of its own
employees. Notwithstanding the foregoing, Sponsor may monitor Trustee’s
interactions with participants. Nothing in this Agreement shall affect in any
way other product or service arrangements entered into separately by Trustee or
its affiliates and the Sponsor and/or participants.


(i) Foreign Data Protection Laws. Sponsor is responsible for any and all
activities necessary to ensure compliance with applicable laws regarding data
protection outside of the United States and for ensuring that the transfer of
Personal Data to Trustee is in compliance with such laws. Sponsor will not
transfer any Personal Data to Trustee unless Sponsor has satisfied
Confidential Information    18




such laws, such as through the use of consents. Trustee will be entitled to
presume that, unless notified to the contrary by Sponsor, activities necessary
to ensure compliance with such laws have been satisfied by Sponsor with respect
to all Personal Data furnished to Trustee hereunder. Trustee will have no
obligation to process any Personal Data if Trustee is on notice that compliance
with such laws has not been met.


Section 19. General.


(a)
Performance by Trustee, its Agents or Affiliates.



The Sponsor acknowledges and authorizes that the services to be provided under
this Agreement shall be provided by the Trustee and its agents or affiliates,
and that certain of such services may be provided pursuant to one or more other
contractual agreements or relationships.


(b)
Entire Agreement.



This Agreement, together with the Schedules referenced herein, contains all of
the terms agreed upon between the parties with respect to the subject matter
hereof. This Agreement supersedes any and all other agreements, written or oral,
made by the parties with respect to the services.


(c)
Waiver.



No waiver by either party of any failure or refusal to comply with an obligation
hereunder shall be deemed a waiver of any other obligation hereunder or
subsequent failure or refusal to comply with any other obligation hereunder.


(d)
Successors and Assigns.



The stipulations in this Agreement shall inure to the benefit of, and shall
bind, the successors and assigns of the respective parties.


(e)
Partial Invalidity.



If any term or provision of this Agreement or the application thereof to any
person or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.


(f)
Section Headings.



The headings of the various sections and subsections of this Agreement have been
inserted only for the purposes of convenience and are not part of this Agreement
and shall not be deemed in any manner to modify, explain, expand or restrict any
of the provisions of this Agreement.


(g)
Survival.




Trustee’s and Sponsor’s respective obligations under this Agreement, which by
their nature would continue beyond the termination of this Agreement, including
but not limited to those contained in
Confidential Information    19




Sections and/or subsections titled “Inspection and Audit,” “Indemnification,”
and “Confidentiality; Safeguarding of Data” shall survive any termination of the
Agreement.


Section 20. Situs of Trust Assets.


The Sponsor and the Trustee agree that no assets of the Trust shall be located
or transferred outside of the United States.


Section 21. Governing Law.


(a)
Massachusetts Law Controls.



This Agreement is being made in the Commonwealth of Massachusetts, and the Trust
shall be administered as a Massachusetts trust. The validity, construction,
effect, and administration of this Agreement shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Massachusetts,
except to the extent those laws are superseded under section 514 of ERISA.


(b)
Trust Agreement Controls.



The Trustee is not a party to the Plan, and in the event of any conflict between
the provisions of the Plan and the provisions of this Agreement, the provisions
of this Agreement shall control.


Confidential Information    20




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written. By
signing below, the undersigned represent that they are authorized to execute
this Agreement on behalf of the respective parties. Each party may rely without
duty of inquiry on the foregoing representation.


BARNES GROUP INC.


By:
/s/ Dawn N. Edwards Authorized Signatory



Name: Dawn N. Edwards


Title:    Sr. Vice President, Human Resources Date:    September 1, 2009
FIDELITY MANAGEMENT TRUST COMPANY


By:    /s/ Stephanie Nick
FMTC Authorized Signatory Name: Stephanie Nick
Date:    September 8, 2009


Confidential Information    21




SCHEDULES


Schedule “A” Recordkeeping and Administrative Services


Administration


•Establishment and maintenance of Participant account and election percentages.



•
Maintenance of the Plan investment options set forth on Schedule “C”.



•
Maintenance of the money classifications set forth in the Plan Administration
Manual.



•The Trustee will provide the recordkeeping and administrative services set
forth on this Schedule “A” or as otherwise agreed to in writing (or by means of
a secure electronic medium) between Sponsor and Trustee. The Trustee may
unilaterally add or enhance services, provided there is no impact on the fees
set forth in Schedule “B.”




A)
Participant Services



1)
Participant service representatives are available each Business Day at the times
set forth in the Plan Administration Manual via toll free telephone service for
Participant inquiries and transactions.



2)
Through the automated voice response system and on-line account access via the
world wide web, Participants have virtually 24 hour account inquiry. Through
on-line account access via the world wide web, Participants also have virtually
24 hour transaction capabilities.



3)
For security purposes, all calls are recorded. In addition, several levels of
security are available including the verification of a PIN or such other
personal identifier as may be agreed to from time to time by the Sponsor and the
Trustee.



4)
The following services are available via the telephone or such other electronic
means as may be agreed upon from time to time by the Sponsor and the Trustee:



•
Process Participant enrollments, in accordance with the procedures set forth in
the Plan Administration Manual.



•
Provide Plan investment option information.



•
Provide and maintain information and explanations about Plan provisions.



•
Respond to requests for literature.



•
Maintain and process changes to Participants’ contribution allocations for all
money sources, if applicable.



•
Process exchanges (transfers) between investment options on a daily basis.





B)
Plan Accounting



1)
Process consolidated payroll contributions according to the Sponsor’s payroll
frequency via Plan Sponsor Webstation or other medium permitted by the Trustee.
The data format will be provided by the Trustee.

Confidential Information    22




2)
Maintain and update employee data necessary to support Plan administration. The
data will be submitted according to payroll frequency.



3)
Provide daily Plan and Participant level accounting for all Plan investment
options.



4)
Provide daily Plan and Participant level accounting for all money
classifications for the Plan.



5)
Audit and reconcile the Plan and Participant accounts daily.



6)
Reconcile and process Participant withdrawal requests and distributions as
approved and directed by the Sponsor. All requests are paid based on the current
market values of Participants’ accounts, not advanced or estimated values. A
distribution report will accompany each check.



7)
Maintain and process changes to Participants’ existing hypothetical investment
mix elections.





C)
Participant Reporting



1)
Provide confirmation to Participants of all Participant initiated transactions
either online or via the mail. Online confirms are generated upon submission of
a transaction and mail confirms are available by mail generally within five

(5) calendar days of the transaction.


2)
Provide Participant statements in accordance with the procedures set forth in
the Plan Administration Manual.





D)
Plan Reporting



1)
Prepare, reconcile and deliver a monthly Trial Balance Report presenting all
money classes and investments. This report is based on the market value as of
the last business day of the month. The report will be delivered not later




than twenty (20) calendar days after the end of each month in the absence of
unusual circumstances.




E)
Government Reporting



1)
Provide federal and state tax reporting and withholding on benefit payments made
to Participants and beneficiaries in accordance with this Agreement.



2)
Provide Mutual Fund tax reporting (Forms 1099 DIV. and 1099-B) to the Sponsor.





F)
Communication & Education Services



1)
Design, produce and distribute a customized comprehensive communications program
for Participants. The program may include multimedia informational materials,
investment education and planning materials, access to Fidelity’s homepage on
the internet and STAGES magazine. Additional fees for such services may apply as
mutually agreed upon between Sponsor and Trustee.





G)
Other



Confidential Information    23
1)
Plan Sponsor Webstation: The Fidelity Participant Recordkeeping System is
available on-line to the Sponsor via the Plan Sponsor Webstation. PSW is a
graphical, Windows-based application that provides current Plan and Participant-
level information, including indicative data, account balances, activity and
history. The Sponsor agrees that PSW access will not be granted to third parties
without the prior consent of the Trustee.

BARNES GROUP INC.    FIDELITY MANAGEMENT TRUST COMPANY
 
 



Confidential Information    24
Schedule “B” Fee Schedule


Annual Recordkeeping Fee:    $10,000.00 per year billed and payable on a
quarterly basis.


Non-Fidelity Mutual Funds:    Payments made directly to Fidelity Investments
Institutional Operations Company,
Inc. (FIIOC) or its affiliates by Non-Fidelity Mutual Fund vendors shall be
posted and updated quarterly on Plan Sponsor Webstation at
https://psw.fidelity.com or a successor site.


Other Fees:


•
Other Fees: separate charges, to be negotiated by the Sponsor and the Trustee,
may apply for extraordinary expenses resulting from large numbers of
simultaneous manual transactions, from errors not caused by the Trustee, reports
not contemplated in this Agreement, corporate actions, audit support in excess
of the standard and customary hours allotted for the annual financial statement
audit, or the provision of communications materials in hard copy which are also
accessible to Participants via electronic services in the event that the
provision of such material in hard copy would result in an additional expense
deemed to be material. The Sponsor may withdraw reasonable administrative fees
from the Trust by written direction to the Trustee.



Note: These fees are based on the Plan characteristics, asset configuration, net
cash flow, fund selection and number of Participants existing as of the date of
this Agreement. In the event that one or more of these factors changes
significantly, fees may be subject to change after discussion and mutual
agreement of the parties. Significant changes in the legal and regulatory
environment may also prompt discussion and potential fee changes.


BARNES GROUP INC.    FIDELITY MANAGEMENT TRUST COMPANY


 
 




Confidential Information     25




Schedule “C” Investment Options


In accordance with Section 5(b), the Sponsor hereby directs the Trustee that
Participants’ individual hypothetical accounts may be invested in the following
investment options:


•
Fidelity Equity Income Fund



•
Fidelity Blue Chip Growth Fund



•
Fidelity Diversified International Fund



•
Fidelity Small Cap Independence Fund



•
Fidelity Government Money Market Fund



•
Fidelity Freedom 2010 Fund®



•
Fidelity Freedom 2020 Fund®



•
Fidelity Freedom 2030 Fund®



•
Fidelity Freedom 2040 Fund®



•
Fidelity Freedom 2050 Fund®



•
Fidelity Freedom Income Fund®



•
Spartan® Extended Market Index Fund – Investor Class



•
Spartan® U.S. Equity Index Fund – Investor Class



•
Eaton Vance Structured Emerging Markets Fund – Class I



•
Dreyfus Bond Market Index Fund – Basic Shares



•
Munder Mid-Cap Core Growth – Class Y



The Sponsor hereby directs the Trustee to add any additional Fidelity Freedom
Funds®, in the “10” series, as investment options as they are launched, such
funds being available as of the open of trading on the NYSE on their respective
inception dates or as soon thereafter as administratively possible, unless
otherwise directed by the Sponsor.


The Sponsor hereby directs that the investment option referred to in the last
sentence of Section 5(c) shall be the Fidelity Freedom Income Fund.


BARNES GROUP INC.


By: /s/ Dawn N. Edwards
9/1/2009 Authorized Signatory        Date



Confidential Information    26




Schedule “D” Operational Guidelines for Non -Fidelity Mutual Funds


Pricing


By 7:00 p.m. Eastern Time (“ET”) each Business Day, the Non-Fidelity Mutual Fund
Vendor (“Fund Vendor”) will input the following information (“Price
Information”) into the Fidelity Participant Recordkeeping System (“FPRS”) via
the remote access price screen that FIIOC, an affiliate of the Trustee, has
provided to the Fund Vendor: (1) the NAV for each Fund at the Close of Trading,
(2) the change in each Fund’s NAV from the Close of Trading on the prior
Business Day, and (3) in the case of an income fund or funds, the daily accrual
for interest rate factor (“mil rate”). FIIOC must receive Price Information each
Business Day. If on any Business Day the Fund Vendor does not provide such Price
Information to FIIOC, FIIOC shall pend all associated transaction activity in
the FPRS until the relevant Price Information is made available by Fund Vendor.


Trade Activity and Wire Transfers


By 7:00 a.m. ET each Business Day following Trade Date (“Trade Date Plus One”),
FIIOC will provide, via facsimile, to the Fund Vendor a consolidated report of
net purchase or net redemption activity that occurred in each of the Funds up to
4:00 p.m. ET on the prior Business Day. The report will reflect the dollar
amount of assets and shares to be invested or withdrawn for each Fund.



FIIOC will transmit this report to the Fund Vendor each Business Day, regardless
of processing activity. In the event that data contained in the 7:00 a.m. ET
facsimile transmission represents estimated trade activity, FIIOC shall provide
a final facsimile to the Fund Vendor by no later than 9:00 a.m. ET. Any
resulting adjustments shall be processed by the Fund Vendor at the net asset
value for the prior Business Day.


The Fund Vendor shall send via regular mail to FIIOC transaction confirms for
all daily activity in each of the Funds. The Fund Vendor shall also send via
regular mail to FIIOC, but no later than the fifth Business Day following
calendar month close, a monthly statement for each Fund. FIIOC agrees to notify
the Fund Vendor of any balance discrepancies within twenty (20) Business Days of
receipt of the monthly statement.


For purposes of wire transfers, FIIOC shall transmit a daily wire for aggregate
purchase activity and the Fund Vendor shall transmit a daily wire for aggregate
redemption activity, in each case including all activity across all Funds
occurring on the same day.


Prospectus Delivery


FIIOC shall be responsible for the timely delivery of Fund prospectuses and
periodic Fund reports (“Required Materials”) to Participants, and shall retain
the services of a third-party vendor to handle such mailings. The Fund Vendor
shall be responsible for all materials and production costs, and hereby agrees
to provide the Required Materials to the third-party vendor selected by FIIOC.
The Fund Vendor shall bear the costs of mailing annual Fund reports to
Participants. FIIOC shall bear the costs of mailing prospectuses to
Participants.
Confidential Information    27




Proxies


The Fund Vendor shall be responsible for all costs associated with the
production of proxy materials. FIIOC shall retain the services of a third-party
vendor to handle proxy solicitation mailings and vote tabulation. Expenses
associated with such services shall be billed directly the Fund Vendor by the
third-party vendor.


Participant Communications


The Fund Vendor shall provide internally prepared fund descriptive information
approved by the Funds’ legal counsel for use by FIIOC in its written Participant
communication materials. FIIOC shall utilize historical performance data
obtained from third-party vendors (currently Morningstar, Inc., FACTSET Research
Systems and Lipper Analytical Services) in telephone conversations with
Participants and in quarterly Participant statements. The Sponsor hereby
consents to FIIOC’s use of such materials and acknowledges that FIIOC is not
responsible for the accuracy of third-party information. FIIOC shall seek the
approval of the Fund Vendor prior to retaining any other third-party vendor to
render such data or materials under this Agreement.


Compensation


FIIOC shall be entitled to payments as set forth in a separate agreement with
the Fund Vendor. Confidential Information    28


[Barnes Group Inc. Letterhead]


Erin Wheeler
FESCO Business Compliance, Attn: Contracts. Fidelity Investments
82 Devonshire Street, MM3H Boston, MA 02109


Re:    Investment Instructions for Rabbi Trust Assets


Dear Ms. Wheeler:


The Participants under the Barnes Group 2009 Deferred Compensation Plan (“Plan”)
have the right to direct the investment of their Plan account in hypothetical
investment options, which are currently based on Mutual Funds. Fidelity
Management Trust Company has agreed pursuant to a Trust Agreement with Barnes
Group Inc. September 1, 2009 to receive such Participant directions.


The Sponsor hereby directs the Trustee to invest funds contributed to the rabbi
trust in a manner which corresponds directly to elections made by Participants
under the Plan. The Sponsor also hereby directs the Trustee to vote the shares
of Fidelity and Non- Fidelity Mutual Funds and vote and/or tender shares of
Sponsor Stock in the same manner as directed by the Participants for the



corresponding hypothetical shares credited to Participants’ accounts under the
Plan. These procedures will remain in effect until a revised instruction letter
is provided by the Sponsor and accepted by the Trustee.


Sincerely,


/s/ Dawn N. Edwards Authorized Signatory


DNE/rs
Confidential Information    29


